C ABE 4:18Ai-9 G89 CMUBBLS afiled on 06/18/19 in TXSD Page 1 of 2

United States Courts
BEIK LAW FIRM, PLLC Southern District of Texas

. . FILED
8100 Washington Ave., Suite 1000

Houston, TX 77007 JUN 18 2019
vavid J. Bradley, Clerk of Court

Dear Sir:

Regarding Paragraph 1, Defendant has no knowledge as to the facts asserted.

Regarding Paragraph 2, Defendant is not an online infringer of Plaintiff's copyrights.

Regarding Paragraph 3, Defendant has no knowledge as to the facts asserted.

Regarding Paragraph 4, Defendant has no knowledge as to the facts asserted.

Regarding Paragraph 5, Defendant did not commit the tortious conduct alleged in this Amended
Complaint.

Regarding Paragraph 6 Defendant has no knowledge as to the facts asserted.
Regarding Paragraph 7, Defendant has no knowledge of venue.
Regarding Paragraph 8, Defendant has no knowledge Malibu Media.

Regarding Paragraph 9, Defendant does reside at address.

Factual Background
Regarding Paragraph /, Defendant did not use BitTorrent.
Regarding Factual Background 10, 11, 12, 13, 14, 15, 16 — Defendant has no knowledge of BitTorrent.

Regarding Factual Background 17, 18, 19, 20, 21 — Defendant has no knowledge of the plaintiffs
investigators activities.

Regarding Factual Background 22 - Defendant has no knowledge of plaintiff's copyrights.

Regarding Factual Background 23- Defendant did not download, copy or distribute any of plaintiff's
works.

Regarding Factual Background 24 — Defendant has no knowledge of the plaintiff's investigators
activities.

Regarding Factual Background 25 — Defendant is not a BitTorrent user or copyright infringer

Regarding Factual Background 26, 27 — Defendant has no knowledge
CRS eEE 4:1p-cyg478e Docypytaq Filed on 06/18/19 in TXSD_ Page 2 of 2

Regarding Count 1, Paragraph 28 — Defendant reasserts his denials of those allegations with are untrue
in paragraphs 1-27

Regarding Paragraph 29 - Defendant has no knowledge of the plaintiffs copyrights
Regarding Paragraph 30 - Defendant did not use BitTorrent or distribute anything
Regarding Paragraph 31 - Defendant has no knowledge of the Plaintiff or it’s works
Regarding Paragraph 32 - Defendant did not violate the plaintiff's exclusive rights
Regarding Paragraph 33 - Defendant did not commit any infringements

Regarding Paragraph 33a - Defendant has not or will not in the future infringe or the plaintiff's
copyrights.

Regarding Paragraph 33b - Defendant does not have copies of plaintiff's digital files to delete.

Regarding Paragraph 33c- Defendant has not have copies of plaintiff’s works on his computer or
computers in his possession or control.

Regarding Paragraph 33d — There are no statutory damages because defendant has not infringed on
plaintiff's copyrights

Regarding Paragraph 33e- Plaintiff is not entitled to attorney’s fee because defendant has not infringed
on plaintiff's copyrights

Regarding Paragraph 33f- Plaintiff is not entitled to any future relief because defendant has not
infringed on plaintiff's copyrights

By: /s/ Anhvu Truong

Anhvu Truong
4119 Floyd ST
Houston TX 77007
T: 713.927.7863
